

115 S3092 IS: Emergency SNAP Lapse Act
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3092IN THE SENATE OF THE UNITED STATESJune 20, 2018Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to provide certain requirements relating to commitments
			 by State agencies to provide the State share of the administrative costs
 of administering the supplemental nutrition assistance program.1.Short titleThis Act may be cited as the Emergency SNAP Lapse Act.2.Failure to provide State share of administrative costsSection 16 of the Food and Nutrition Act of 2008 (7 U.S.C. 2025) is amended by adding at the end the following:(l)Failure To provide State share of administrative costs(1)Definition of eligible entityIn this subsection, the term eligible entity means a private nonprofit entity, such as a community-based organization, religious organization, food bank, food pantry, or other emergency feeding organization.(2)Statement by State agencyTo be eligible to participate in the supplemental nutrition assistance program under this Act for a fiscal year, a State agency shall, not later than the deadline established by the Secretary for the applicable fiscal year, submit to the Secretary a statement certifying the amount of funds committed by the State agency to pay the State share of administrative costs under this section for the fiscal year.(3)Determination by SecretaryIf, based on a review of the statement submitted under paragraph (2), the Secretary determines that a State agency has not committed sufficient funds to provide the State share of administrative costs under this section for the fiscal year, the Secretary shall—(A)not later than 30 days after the date of the determination by the Secretary, notify the State agency that—(i)the State agency has failed to provide sufficient funds to comply with the cost-sharing requirements of this section;(ii)the State agency has a specified period of time to correct the failure; and(iii)if the State agency fails to provide sufficient funds to comply with the cost-sharing requirements of this section within the specified time period—(I)the State agency shall not be allowed to participate in the supplemental nutrition assistance program until such time as the failure is corrected; and(II)any amounts that would have otherwise been paid to the State agency to carry out the supplemental nutrition assistance program under this Act will be withheld in accordance with this paragraph;(B)during any period in which the State is determined by the Secretary to have failed to provide sufficient funds to comply with the cost-sharing requirements of this section and the failure is not corrected by the State, as determined by the Secretary, withhold any amounts otherwise due to the State agency under this Act for the fiscal year; and(C)use any amounts withheld under subparagraph (B) to make grants to eligible entities in the applicable State in accordance with paragraph (4).(4)Grants(A)In generalThe Secretary shall establish a program under which the Secretary shall use any amounts withheld under paragraph (3)(B) to provide grants to eligible entities in the State from which amounts are withheld for—(i)the costs of providing food to individuals in need; and(ii)the costs of administering the grants, including hiring additional personnel at the eligible entity to carry out activities described in clause (i).(B)ApplicationAn eligible entity that seeks to receive a grant under subparagraph (A) shall submit to the Secretary an application for the grant at such time, in such form, and containing such information as the Secretary may require..